An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chase Webb on 6/27/22.

In claim 10, line 4, the claim limitation "one or more compartments within the left outer module" has been changed to --the one or more compartments within the left outer module--.
In claim 19, line 16, the claim limitation "one or more compartments within the left outer module" has been changed to --the one or more compartments within the left outer module--.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not show or render obvious a trailer assembly comprising a trailer; a hitch assembly projecting outward from a base; a left swivel plate and a right swivel plate pivotally mounted to the base; the left swivel plate and the right swivel plate each having an opened position and a closed position; a left inner module carried by the left swivel plate such that the left inner module pivots with the left swivel plate; a right inner module carried by the right swivel plate such that the right inner module pivots with the right swivel plate; a left outer module pivotally connected to the left inner module; a right outer module pivotally connected to the right inner module.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hojka (US 3,596,416) and Martin (US 6,739,617), Holman (US 5,310,209), and Brown (US 3,582,131) are cited to show similar devices.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611